Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
1, 2020.




                                     In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00568-CV


                     JARROW FORMULAS, INC., Appellant

                                        V.

                            ARIF RAHIM, Appellee

                     On Appeal from the 400th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 20-DCV-272604


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed August 4, 2020. On September 9,
2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                             PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.